Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153691 (54)                                                                                          Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  KELLI SHINN,                                                                                        Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153691
                                                                    COA: 324227
                                                                    Wayne CC: 13-008123-NF
  STATE OF MICHIGAN SECRETARY OF
  STATE ASSIGNED CLAIMS FACILITY,
            Defendant,
  and
  AMERICAN COUNTRY INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  FARMERS INSURANCE EXCHANGE,
           Defendant-Appellant.

  ______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  23, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
         t0227
                                                                               Clerk